            Case 2:19-cv-02005-JHE Document 10 Filed 12/18/19 Page 1 of 1                          FILED
                                                                                          2019 Dec-18 AM 09:49
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 MATTHEW TACKETT,                              )
                                               )
           Plaintiff,                          )
                                               )
 v.                                            )    Case No.: 2:19-cv-02005-JHE
                                               )
 ALABAMA PLUMBING CONTRACTOR                   )
 LLC, et al.,                                  )
                                               )
           Defendants.                         )

                                      FINAL ORDER1

       In accordance with the Memorandum Opinion entered contemporaneously herewith, the

parties’ settlement is APPROVED. Premised on the agreed-upon settlement, this matter is

DISMISSED WITH PREJUDICE, and costs are taxed as paid, except as otherwise set forth in

the settlement agreement. The court retains jurisdiction to enforce the terms of the settlement

agreement.

       DONE this 18th day of December, 2019.



                                           _______________________________
                                           JOHN H. ENGLAND, III
                                           UNITED STATES MAGISTRATE JUDGE




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 7).
